DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because Fig. 5 includes a lead line with no reference character attached, the lead line located between the lead lines for Outer Housing #2 & Outer Collar #5.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Ref. #25, 26, 28-30, 35 & 40.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification fails to mention Ref. #25, 26, 28-30, 35 & 40 shown in the drawings;
Throughout the specification, each occurrence of “set-off” or “set off” (e.g. Para. 5, 6, 18, etc.) should be “offset”; &
In Line 2 of the Abstract, “a an outer housing” should be “an outer housing”.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 8 & 9 are objected to because of the following informalities:
In each of Claims 1, 4, 8 & 9, each occurrence of “set-off” or “set off” should be “offset”; &
In Line 14 of each of Claims 1 & 9, the recitation of “the centralized opening” lacks antecedent basis.  Further consideration of each claim & the disclosure appears to indicate that “the centralized opening” refers to “an exhaust gas opening” previously recited in each of the claims.  Examiner suggests amending each claim to read either “a centralized exhaust gas opening”. “the exhaust gas opening”, “an exhaust gas opening centrally located”, or similar.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Sumi et al., JP #327615
[Sumi ('615)]


~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 6-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sumi ('615).
In Re Claims 1-3 & 6-15, Sumi ('615) discloses (See machine translation, attached):
Cl. 1: A termination cap for a direct vent appliance (At least Abstract / Constitution: The termination Cap at Wall “W” is used on “sealed burner”, i.e. direct vent, combustion device), the termination cap comprising:
an outer housing having an interior surface (At least one of Inner Hood #7 & 17, each includes an inner surface facing Hoods #10 & 16), an outer end (End adjacent Outer Hood #10, 16), and an inner end that is in fluid communication with a combustion air conduit to deliver combustion air to the appliance (Outer Cylinder Part #2, 8 of Hood #7, 17 attached to Part #2 of Connector #6);
an exhaust body nested within the outer housing and having an exterior surface at least partially set-off from the interior surface of the outer housing thereby forming a combustion air passageway between the exterior surface of the exhaust body and the interior surface of the outer housing, the exhaust body having an inner end in fluid communication with an exhaust conduit from the appliance (Outer Hood #10, 16 comprising an exterior surface facing Hood #7, 17 & Outside Air Portion #4 / Cylinder #2, 8); and
a trim plate having an exhaust gas opening therethrough, the trim plate securable to the exhaust body such that exhaust gases within the exhaust body are permitted to pass through the centralized opening (Comprising at least Cylinder #9 & Fitting #12, which includes Exhaust Outlet #5), the trim plate including one or more side portions securable to the outer end of the outer housing, the one or more side portions of the trim plate including combustion air openings to permit the passage of combustion air therethrough and into the combustion air passageway (Side portion including Combustion Air Inlets #11);
With respect to “wherein upon operation of the appliance, combustion air is drawn through at least some of the combustion air openings in the one or more side portions of the trim plate and into the combustion air passageway, at least a portion of said air is heated by the exhaust body causing said air to rise within the combustion air passageway and to exit the combustion air passageway through one or more of the combustion air openings located at or near a top of the termination cap, air exiting the said one or more combustion air openings creating an air wash along a surface of a wall of a structure within which the termination cap is mounted to help protect the surface from damage from contact with exhaust gases exiting the termination cap”, this recitation is considered by Examiner to be functional language, which has been held that the recitation that an element is “adapted to” or "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  Further, as air will inherently rise as it is heated, the combustion air in Sumi ('615) would act similarly to that as recited in the claim as it is heated by the exhaust air flowing through Inner Cylinder #1.
Cl. 2: further including a deflector positioned along an outer surface of the trim plate adjacent to the top of the termination cap and adjacent to the exhaust gas opening, the deflector aiding in deflecting exhaust gases expelled through the exhaust gas opening of the trim plate away from the wall of the structure within which the termination cap is mounted (Comprising the combination of the inner surface of Fitting #12 & the V-shaped plate defining Outlet #5).
Cl. 3: wherein the trim plate is secured to the exhaust body by one or more flanges that define an exhaust gas passageway from an interior of the exhaust body through the exhaust gas opening in the trim plate (The outer & inner hoods are secured by at least Fitting #12, which at least partially defines Exhaust Outlet #5).
Cl. 6: including a baffle positioned within the combustion air passageway to restrict the flow of combustion air through an upper portion of the combustion air passageway (At least Fig. 2: Cylinder #9, which includes Combustion Air Openings #11, comprises a number of “baffles”, or solid portions between adjacent Openings #11, & depending on the rotation of Cylinder #9, at least one of the solid portions is located at or near the top of the combustion air passageway).
Cl. 7: wherein the baffle is comprised of an at least partially enclosed upper part and a generally open or perforated lower part, wherein the lower part permits the flow of combustion gas therethrough whereas the upper part at least partially restricts the flow of combustion gas therethrough (Each of the solid portions of Cylinder #9 is considered “at least partially closed”, & each Opening #11 is considered “open”).
In Re Claims 9-15, each of the claims is fully recited, & has been fully discussed, in Claims 2 (Cl. 9, 15), 3 (Cl. 12), 6 (Cl. 10, 13) & 7 (Cl. 11, 14) above.
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 & 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Sumi ('615) as applied to claim 1 above.
In Re Claims 4 & 5, with respect to “where the outer housing and the exhaust body are nested truncated pyramids dimensioned such that the set-off between the interior surface of the outer housing and the exterior surface of the exhaust body is consistent throughout the termination cap” & “wherein the trim plate is rectangular in configuration and where part of the side portion of the trim plate comprises a top portion, the top portion having one or more of the combustion air openings therein”, at least part of the heated air within the combustion air passageway passing through the one or more combustion air openings in the top portion of the trim plate to create the air wash, Sumi ('615) discloses domed housings in lieu of pyramidal & a cylindrical trim plate in lieu of rectangular.  Nevertheless, the shape of each of the housings & trim plate is considered to have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that either of a pyramidal shaped housing or a rectangular trim plate solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the termination cap of Sumi ('615) would function equally well in either configuration.
In Re Claim 8, discloses: The termination cap as claimed in claim 4 wherein the set off between the interior surface of the outer housing and the exterior surface of the exhaust body provides a cooling effect to the outer housing as combustion air is drawn through the combustion air passageway, permitting the outer housing to be mounted within a wall of a building housing the appliance without risk of ignition of wall components (The combustion & exhaust air streams are in thermal communication with heat being transferred through Cylinder #1, the rate of heat transfer dependent on the material used).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762